Mr. Presiding Justice Gridley delivered the opinion of the court. 2. Brokers, § 91*—when evidence insufficient to establish unfait dealing such as to bar recovery. In an action to recover a broker’s commission for the sale of a house, unfair dealing such as to bar a recovery is not shown by the fact that after the sale plaintiff’s employee asked and received $10 from the purchaser “for finding the house,” where there was no evidence that there was a contract between plaintiff and the purchaser for the payment to plaintiff by such purchaser of a commission in case plaintiff found the house, and where there was no evidence that the acts of plaintiff’s employee were with the knowledge or by the direction of plaintiff. 3. Brokers, § 62*—when right to commission not barred by receipt of commission from other party. The rule that a broker, acting as the agent of both parties in an exchange of real estate with a contract for the payment of commission from each party, cannot recover from one of them who did not know of or consent to his employment by the other has no application to a case where plaintiff’s agent, without his knowledge or direction, asks and receives such a commission from the purchaser of a house, for the sale of which plaintiff is seeking to recover a commission from the seller.